                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION


                                      )
     MARIAN SNOW,                     )
                                      )
             Plaintiff,               )   Case No. 5:18-CV-511-FL
                                      )
v.                                    )
                                      )
     GENERAL ELECTRIC COMPANY,        )
     DELL TECHNOLOGIES, DELL,         )
                                      )
     INC., and DELL EMC,              )
                                      )
              Defendants.             )


             DEFENDANTS DELL TECHNOLOGIES, DELL INC., AND
                  DELL EMC’S MEMORANDUM IN SUPPORT
          OF THEIR AMENDED MOTION TO DISMISS THE COMPLAINT




         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 1 of 18
                                              TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    BACKGROUND ................................................................................................................ 2

III.   LEGAL STANDARD ......................................................................................................... 3

IV.    ARGUMENT ...................................................................................................................... 4

       A.        Plaintiff Fails to State a TCPA Claim as to the Dell Defendants. .......................... 4

                 1.         The Dell Defendants Did Not Send Any Messages. ................................... 4

                 2.         Plaintiff’s TCPA Claim Fails Because Plaintiff Has Not
                            Adequately Alleged that the Messages She Received Were Sent
                            Using an ATDS. .......................................................................................... 7

       B.        Plaintiff Fails to State a Claim for Conversion. .................................................... 12

V.     CONCLUSION ................................................................................................................. 14




                                                                 i

            Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 2 of 18
I.     INTRODUCTION

       Plaintiff Marian Snow does not assert a viable cause of action against Defendants Dell

Technologies, Dell Inc., or Dell EMC (the “Dell Defendants”), and her Complaint should be

dismissed. Plaintiff’s First Amended Complaint (“FAC” or “Complaint”) asserts claims for

violation of the Telephone Consumer Protection Act (“TCPA”) and for conversion relating to a

series of text messages Plaintiff alleges she received on her cellular phone. Plaintiff’s Complaint,

however, is fatally flawed for three reasons:

          First, Plaintiff’s TCPA claim fails because she has not alleged any facts connecting the

           text messages to the Dell Defendants. Despite her failure to allege facts that show the

           Dell Defendants had any involvement with the messages she received, Plaintiff

           concocts a far-fetched theory in an attempt to implicate the Dell Defendants.

           Specifically, Plaintiff concludes that because the text messages appeared to include

           information about technology developed by the Dell Defendants, the Dell Defendants

           must have been involved in sending the messages to her cellphone. Plaintiff, however,

           bases this conclusion on nothing more than her own imagination and a handful of press

           releases. The TCPA only holds the party who is the “maker” of the calls or text

           messages liable, and Plaintiff must allege that the Dell Defendants were involved in

           making and sending the text messages that she allegedly received. Plaintiff has not,

           and her claim should be dismissed.

          Second, Plaintiff’s TCPA claim also fails because she does not allege that the text

           messages at issue were sent using an Automatic Telephone Dialing System (“ATDS”),

           which is a required element of a TCPA claim. At best, Plaintiff has alleged that some

           mistake occurred and she received text messages intended for the prior owner of her



                                                 1

           Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 3 of 18
             phone number. But the TCPA is implicated only when text messages are sent using

             equipment that has the capacity to generate numbers randomly or sequentially and to

             dial those numbers. There can be no liability under the TCPA because Plaintiff fails to

             allege that the Dell Defendants used an ATDS to generate the messages to Plaintiff.

            Third, Plaintiff’s conversion claim fails because Plaintiff has not alleged that the Dell

             Defendants wrongfully took possession of any tangible property. Plaintiff’s complaint

             is not about the theft of her phone, and so, her claim for conversion is inappropriate

             and must be dismissed.

Accordingly, as set forth more fully herein, Plaintiff’s First Amended Complaint should be

dismissed.1

II.      BACKGROUND

         Plaintiff alleges that on March 29, 2014, she purchased a cellular phone provided by

Tracfone. FAC ¶ 12. Plaintiff alleges that between April 1, 2014 and January 15, 2015, she

received thousands of text messages on her Tracfone. FAC ¶ 16. Plaintiff concedes that the text

messages did not originate from a telephone number connected to Defendants but that the text

messages came from various 10-digit long “Sender IDs,” such as “1210100022” and

“1210100025.” FAC ¶¶ 32-33. These messages contained unintelligible text such as “FRM: EMC

Control Center @e2ksmtp01.e2k.ad.ge.com”; “Severity: WARNING”; “Alert Name: PC

Communications Error” and “gislonpeccsym.gis.corp.ge.com.” FAC ¶ 48.

         Plaintiff initially filed this case in federal court in Alabama. Dkt. No. 1. In January 2018,

the Dell Defendants and GE moved to dismiss the complaint for lack of personal jurisdiction,



1
      The Complaint should also be dismissed for the reasons set forth in General Electric
      Company’s motion to dismiss.


                                         2
             Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 4 of 18
improper venue, and for failure to state a claim. Dkt. Nos. 25, 26. The court granted the motions

in part, agreeing that it lacked personal jurisdiction over the Defendants because public filings

demonstrated that Plaintiff lived in the Eastern District of North Carolina when she received the

text messages at issue. Dkt. No. 44. Rather than dismiss the Complaint for lack of personal

jurisdiction and lack of venue, the court opted to transfer the case to this Court. Id. Because the

Northern District of Alabama lacked jurisdiction, it did not address the Defendants’ substantive

arguments that Plaintiff failed to state a claim. Id. at 18 n. 4. The case was subsequently transferred

to this Court, and the Dell Defendants now renew their request to dismiss the Complaint for failure

to state a claim.2

III.      LEGAL STANDARD

          In evaluating a Rule 12(b)(6) motion to dismiss the complaint, the court accepts as true all

facts set forth in the plaintiff’s complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). But, a

complaint must do more than assert “labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

The plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Id. at

570. However, a court “need not accept the legal conclusions drawn from the facts” nor “accept

as true unwarranted inferences, unreasonable conclusions, or arguments.” Eastern Shore Mkts.,

Inc. v. J.D. Assocs. Ltd. Pshp., 213 F.3d 175, 180 (4th Cir. 2000).

          While courts grant a pro se complaint the benefit of a liberal construction, the Court is not

required to accept a pro se plaintiff’s conclusions as true. Ward v. Sec. Atl. Mortg. Elec.



2
       The Dell Defendants have updated their briefing in light of material changes regarding the
       TCPA regulatory landscape. Specifically, the D.C. Circuit, in ACA International v. Federal
       Communications Commission, 885 F.3d 687 (D.C. Cir. 2018), vacated FCC guidance
       regarding the definition of ATDS.


                                         3
             Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 5 of 18
Registration Sys., 858 F. Supp. 2d 561, 564-65 (E.D.N.C. 2012). Rather, the Court cannot ignore

a clear failure to allege facts which set forth a claim cognizable in a federal district court. See

Weller v. Department of Social Services, 901 F.2d 387, 391 (4th Cir. 1990) (“The ‘special judicial

solicitude’ with which a district court should view such pro se complaints does not transform the

court into an advocate. Only those questions which are squarely presented to a court may properly

be addressed.”).

IV.    ARGUMENT

       A.      Plaintiff Fails to State a TCPA Claim as to the Dell Defendants.

       To state a claim for a violation of the TCPA, Plaintiff must allege that the defendant called

a cellular phone using an ATDS. 47 U.S.C. § 227(b)(1)(A)(iii). Indeed, the express language of

the TCPA makes it unlawful for a person to “make any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system or an artificial or prerecorded voice” to a cellular phone.                 47 U.S.C.

§227(b)(1)(A)(iii). Plaintiff has failed to state a claim for violation of the TCPA because: (i) the

Complaint does not establish that any Defendant, and particularly the Dell Defendants, made any

call or text message that Plaintiff received; and (ii) Plaintiff does not allege that the text messages

were sent using an ATDS.

               1.      The Dell Defendants Did Not Send Any Messages.

       First, the Complaint does not plausibly establish that any of the Defendants are the senders

of the text messages that Plaintiff received. By Plaintiff’s own admission, the text messages came

from 10-digit long “Sender IDs” which contained no identifying information. FAC ¶¶ 32-33. The

Complaint does not allege that the text messages contained advertisements for the Defendants’

products or identified any individual as the sender. FAC ¶¶ 48, 57. Plaintiff relies on a handful

of phrases from the unintelligible text messages that caused her to look up public statements


                                        4
            Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 6 of 18
regarding EMC and General Electric. Id. This is a logical leap to hold an entity liable for statutory

violations of the TCPA simply because an unintelligible text message might reference a company

or a company’s product. From these limited facts, Plaintiff makes conclusory allegations and legal

assertions that General Electric and the Dell Defendants were somehow responsible for the text

messages. The Court need not accept “legal conclusions drawn from the facts.” Eastern Shore

Mkts., Inc. v. J.D. Assocs. Ltd. Pshp., 213 F.3d 175, 180 (4th Cir. 2000). After removing Plaintiff’s

legal conclusions, the complaint is bereft of any factual matter tying any of the Defendants to the

text messages that Plaintiff allegedly received.

       Second, Plaintiff attempts to link the Dell Defendants to General Electric and this litigation

by providing the Court with public statements that General Electric used information technology

and/or equipment provided by Dell in some undefined aspect of General Electric’s business. FAC

¶¶ 64-70. At best, she speculates that the Dell Defendants provided information technology

support to General Electric, who was responsible for the making and initiating of the text messages.

She does not allege that the Dell Defendants own the numbers from which she received the text

messages, that any solicitations were made to her on behalf of the Dell Defendants, or that she had

any information that identified the maker of the text messages as the Dell Defendants. Even

assuming that Plaintiff has plausibly pled that General Electric may be the sender of these

messages (and she has not), Plaintiff’s theory linking the Dell Defendants to the messages is

tenuous and legally impermissible.

       Plaintiff suggests in her Complaint that Dell’s technology enabled the automatic messages

and that Dell had knowledge that General Electric could use the technology to send unsolicited

text messages. See FAC ¶¶ 64-70. The Dell Defendants, however, cannot be liable for a TCPA

violation based on someone else’s use of its equipment. The FCC has addressed this issue directly




                                      5
          Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 7 of 18
and found that the “maker” of the call under the TCPA, or the liable party, is the person who

initiates or dials the call. In the Matter of Rules & Regulations Implementing the Tel. Consumer

Prot. Act of 1991 Am. Ass'n of Healthcare Admin. Mgmt. Am. Bankers Ass'n Coal. of Mobile

Engagement Providers Consumer Bankers Ass'n Direct Mktg. Ass'n Paul D. S. Edwards Milton

H. Fried, Jr., & Richard Evans Glide Talk, Ltd. Glob. Tellink Corp. Nat'l Ass'n of Attorneys Gen.

Prof'l Ass'n for, 30 F.C.C. Rcd. 7961 (2015). In that ruling, the FCC clarified whether the

developer of an application that provided the automatic dialing technology was liable for calls

initiated by companies to telephone numbers of consumers who had not consented to such

communication. Id. The FCC held that the application developer was not liable because it did not

“make” or “initiate” the calls at issue. Id. The FCC reasoned that the maker of the call must take

“the steps necessary to physically place a telephone call.” Id. Because the application developer

did “not control the recipients, timing, or content, but instead merely has some role, however

minor, in the causal chain that results in the making of a telephone call,” the application developer

was not the maker of the unwanted telephone call. Id.

       Consistent with the FCC’s ruling, courts have consistently held that individuals who merely

provide the technology to connect calls are not liable under the TCPA as the “maker” of the phone

call. See, e.g. Smith v. Securus Techs., Inc., 120 F. Supp. 3d 976, 981 (D. Minn. 2015) (finding

that an inmate who dials calls is the “maker” and not the automated connecting service); Donaca

v. Dish Network, LLC., 303 F.R.D. 390, 394 (D. Colo. 2014) (“We conclude that a person or entity

‘initiates’ a telephone call when it takes the steps necessary to physically place a telephone call,

and generally does not include person or entities, such as third-party retailers, that might merely

have some role, however minor, in the causal chain that results in the making of a telephone call.”);

Huricks v. Shopkick, Inc., No. C-14-2464 MMC, 2015 WL 5013299, at *5 (N.D. Cal. Aug. 24,




                                      6
          Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 8 of 18
2015). For example, in McKenna v. WhisperText, No. 5:14-CV-00424-PSG, 2015 WL 5264750,

at *5 (N.D. Cal. Sept. 9, 2015), plaintiffs received automated messages from anonymous sender

IDs and asserted a TCPA claim against the technology company that provided the process for

sending the anonymous text messages. The Court concluded that the technology company was

not the maker or initiator of the text message under the TCPA and dismissed the case because no

“sender” was identified in the complaint. Id.

       Here, the Sender IDs do not reveal any identifying information about who actually made

or initiated the text messages, and they certainly do not implicate any of the Defendants in this

action. It is Plaintiff’s burden to affirmatively establish that the text messages she received were

sent by the Dell Defendants or placed on their behalf. Charvat v. DFS Servs. LLC, 781 F. Supp.

2d 588, 592-93 (S.D. Ohio 2011) (“Absent some indication that [Defendant] was somehow

involved with the nineteen other calls, there is no basis for liability attaching to [Defendant] as to

those calls.”). Plaintiff has not met her burden. In short, the Complaint does not contain any facts

suggesting that the Dell Defendants had any actual connection to these text messages. Thus, her

claim for a violation of the TCPA must be dismissed.

               2.      Plaintiff’s TCPA Claim Fails Because Plaintiff Has Not Adequately
                       Alleged that the Messages She Received Were Sent Using an ATDS.

       Plaintiff’s ATDS allegations fall far short of satisfying the Iqbal/Twombly pleading

standards. Plaintiff has done precisely what Federal Rule of Civil Procedure 8(a)(2) and the

Supreme Court forbid—she merely recites the statutory definition of an ATDS with the addition

of a few conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 622, 678 (2009). This is not

enough.

       To state a claim for relief under the TCPA, Plaintiff must allege facts making a plausible

claim that the caller used an ATDS in sending the texts at issue. See Ananthapadmanabhan v. BSI



                                      7
          Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 9 of 18
Fin. Servs., Inc., No. 15-cv-5412, 2015 WL 8780579, at *3 (N.D. Ill. Dec. 15, 2015). The TCPA

defines an ATDS as “equipment which has the capacity—(A) to store or produce telephone

numbers to be called, using a random or sequential number generator; and (B) to dial such

numbers.” 47 U.S.C. § 227(a)(1). In other words, to state a claim for violation of the TCPA,

Plaintiff must allege that the texts at issue were sent using equipment that has the capacity to

generate numbers randomly or sequentially and to dial those numbers. Plaintiff has fallen far short

of adequately alleging that the equipment used to send the texts had the capacity to perform these

functions. Indeed, Plaintiff includes no factual allegations that raise a plausible inference that the

equipment at issue has the capacity to generate random or sequential numbers.

       Instead, Plaintiff’s allegations confirm that the equipment at issue did not utilize any ATDS

functionality. Rather, the Complaint alleges that the text messages were targeted to a specific

number rather than random or sequential numbers. In particular, Plaintiff alleges that the “text

messages contained technical information or alerts that were clearly intended for another

recipient.” FAC ¶ 47. In other words, the texts were targeted to a specific person; they were not

sent to random numbers. Moreover, the content of the text messages suggests that the messages

were targeted to specific individuals. Plaintiff alleges that the messages contained text such as

“FRM: EMC Control Center @e2ksmtp01.e2k.ad.ge.com”; “Severity: WARNING”; “Alert

Name: PC Communications Error” and “gislonpeccsym.gis.corp.ge.com.” FAC ¶ 48. In fact,

Plaintiff concedes that the messages were intended for a specific person, alleging that she was the

recipient of communications “intended for the prior owner or holder of her reassigned number.”

FAC ¶ 49. Simply, Plaintiff has alleged no facts from which the Court could conclude that the

equipment used to send the texts was capable of generating and dialing random or sequential

numbers.




                                        8
           Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 10 of 18
       This is significant because the clear text of the TCPA requires such an allegation. In

enacting the TCPA, Congress specifically targeted equipment that generated and dialed random

and sequential numbers because “telemarketers typically used autodialing equipment that either

called numbers in large sequential blocks or dialed random 10-digit strings.” Dominguez v.

Yahoo, Inc., 629 F. App’x 369, 372 (3d Cir. 2015). Random dialing allowed callers to reach and

tie up unlisted and specialized numbers. S. Rep. No. 102-178, at 2 (1991). Sequential dialing

allowed callers to reach all such numbers in an area, creating a “potentially dangerous” situation

in which no outbound calls (including emergency calls) could be placed. H.R. Rep. No. 102-

317, at 10 (1991).

       Consistent with congressional intent, the FCC “initially interpreted the [TCPA] as

specifically targeting equipment that placed a high volume of calls by randomly or sequentially

generating the numbers to be dialed.” Dominguez, 629 F. App’x at 372. In its first TCPA-related

order, the Commission declared that equipment with “speed dialing,” “call forwarding,” and

“delayed message” functions are not ATDSs, “because the numbers called are not generated in a

random or sequential fashion.” In re Rules & Regulations Implementing the Tel. Consumer Prot.

Act of 1991, 7 FCC Rcd. 8752, 8776 (1992). It later explained that the TCPA’s ATDS provisions

do not apply to calls “directed to [] specifically programmed contact numbers” rather than “to

randomly or sequentially generated numbers.” In re Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12400 (1995). For fifteen years, the scope of

the ATDS restriction remained settled.

       In 2003, the Commission changed course, ruling that “predictive dialers” qualify as ATDSs.

In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd.

14014, 14093 (2003). The Commission’s interpretation, however, was “hardly a model of




                                      9
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 11 of 18
clarity.” Dominguez, 629 F. App’x at 372. The Order suggested varied tests for liability: whether

the equipment can dial “at random, in sequential order, or from a database of numbers” (2003

Order at 14901); whether it can “store or produce telephone numbers . . . using a random or

sequential number generator” (id. at 14091-92); and whether it can “dial numbers without human

intervention” (id.). The Commission reaffirmed its murky interpretations in 2008 and 2012. In

re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd. 559,

566-67 (2008); In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

FCC Rcd. 15391, 15392 n.5 (2012).

       In 2015, the Commission again revisited the definition of an ATDS. First, the Commission

addressed what it means for a device to have the “capacity” to perform a given function—a subject

its previous rulings had not resolved. On this point, the Commission concluded that the “capacity”

of a device includes its “potential functionalities”—in particular, functionalities that the device

could have, if reprogrammed or enhanced with appropriate software. In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7974 (2015). Second, the

Commission addressed what the functions of an ATDS are—the same subject addressed in its 1991,

1995, 2003, 2008, and 2012 Orders. The Commission “reaffirm[ed]” its earlier orders and again

offered a medley of tests for what an ATDS must have the capacity to perform. Id. at 7971-72.

       A group of petitioners challenged the Commission’s 2015 Order in ACA Int’l v. Fed.

Commc’s Comm’n, 885 F.3d 687, 696 (D.C. Cir. 2018).               The D.C. Circuit vacated the

Commission’s Order in relevant part.         To start, the Court set aside the Commission’s

interpretation of “capacity” because it was too broad; if “capacity” includes “features that can

be added through software changes or updates,” any smartphone would be an ATDS, because

“any smartphone, with the addition of software, can gain the statutorily enumerated features.”




                                     10
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 12 of 18
ACA Int’l, 885 F.3d at 696. The D.C. Circuit also set aside the Commission’s interpretation of

the functions of an ATDS (as embodied in the 2015 Order as well as the earlier 2003, 2008, and

2012 Orders that the 2015 ruling reaffirmed).       Id. at 703. The Court explained that the

Commission’s interpretation was arbitrary and capricious because it failed to articulate a

comprehensible test. The Commission had suggested both that “a device must itself have the

ability to generate random or sequential telephone numbers to be dialed” and that it is “enough

if the device can call from a database of telephone numbers generated elsewhere.” Id. at 701.

Because the Commission’s interpretation contradicted itself, the D.C. Circuit set it aside. Id. at

703.

       No Court in the Fourth Circuit has yet to rule on the interpretation of an ATDS after ACA

International. However, courts elsewhere have concluded that ACA International overruled the

FCC’s prior interpretation of the statute and that courts must look to the language of the statute

itself in determining what constitutes an ATDS. See, e.g., Sessions v. Barclays Bank Del., No.

317 F. Supp. 3d 1208, 1212 (N.D. Ga. 2018) (“the D.C. Circuit clearly held that it invalidated

all of the FCC’s pronouncements as to the definition of ‘capacity’ as well as its descriptions of

the statutory functions necessary to be an ATDS.”); Gary v. TrueBlue, Inc., No. 17-cv-10544,

2018 WL 3647046, at *7 (E.D. Mich. Aug. 1, 2018) (“Because the ACA Int’l decision vacated

the FCC’s orders regarding the definition of an ATDS, the Court must examine the statutory

language”); Herrick v. GoDaddy.com LLC, 312 F. Supp. 3d 792, 799 (D. Ariz. 2018) (“As a

result of the D.C. Circuit’s holding on this issue, this Court will not defer to any of the FCC’s

‘pertinent pronouncements’”); Marshall v. CBE Grp., Inc., No. 2:16-cv-02406, 2018 WL

1567852, at *5 (D. Nev. Mar. 30, 2018) (“In light of this ruling, the Court will not stray from

the statute’s language”).    For example, the Northern District of Illinois held that “ACA




                                     11
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 13 of 18
International necessarily invalidated the 2003 Order and 2008 Declaratory Ruling insofar as they

provide, as did the 2015 Declaratory Ruling, that a predictive dialer qualifies as an ATDS even if

it does not have the capacity to generate phone numbers randomly or sequentially and then to dial

them.” Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 935 (N.D. Ill. 2018).

       Accordingly, the statutory text is the appropriate starting place for the Court to determine

whether Plaintiff has sufficiently alleged the use of an ATDS. The TCPA defines an ATDS as

“equipment which has the capacity—(A) to store or produce telephone numbers to be called, using

a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

As the Pinkus court held, “the phrase ‘using a random or sequential number generator’ necessarily

conveys that an ATDS must have the capacity to generate telephone phone numbers, either

randomly or sequentially, and then to dial those numbers.” 319 F. Supp. 3d at 938. A complaint

is due to be dismissed when it fails to state that the equipment used to send the text messages has

the capacity to generate random or sequential numbers. See Danehy v. Jaffe & Asher, LLP, No.

5:14-CV-60-FL, 2015 U.S. Dist. LEXIS 32579, at *22-23 (E.D.N.C. Mar. 17, 2015) (dismissing

TCPA claim for failure to allege facts sufficient to show that defendant used an ATDS).

       B.      Plaintiff Fails to State a Claim for Conversion. 3

       Plaintiff alleges that the Dell Defendants are liable for conversion because they “committed

wrongful detention and unwarranted interference with Plaintiff’s property and illegally

commandeered, used or misused her personal property.” FAC ¶ 108. A claim for conversion

under North Carolina law is “an unauthorized assumption and exercise of the right of ownership



3
    As demonstrated above, Plaintiff has not pled any plausible facts connecting the Dell
    Defendants to the text messages that Plaintiff allegedly received. But, even if Plaintiff had
    adequately pled that the Dell Defendants sent the text messages, Plaintiff’s conversion claim
    nonetheless fails as a matter of law.


                                     12
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 14 of 18
over goods or personal chattels belonging to another, to the alteration of their condition or the

exclusion of an owner’s rights.” Precision Components, Inc. v. C.W. Bearing USA, Inc., 630 F.

Supp. 2d 635, 642 (W.D.N.C. 2008). Under North Carolina law, “only tangible property is subject

to conversion.” TSC Research, LLC v. Bayer Chems. Corp., 552 F. Supp. 2d 534, 542-43

(M.D.N.C. 2007). An “intangible asset” or interest is “an asset that is not a physical object, such

as a patent, a trademark or goodwill.” Edmondson v. American Motorcycle Ass’n, Inc., 7

Fed.Appx. 136, 148 (4th Cir. 2001). Here, the complaint does not allege that any of the defendants

physically took Plaintiff’s cell phone, so there is no wrongful taking of a tangible good. Rather,

Plaintiff appears to allege that the text messages she received interfered with the available space

on her cell phone, which is not a tangible good. Thus, this claim should be dismissed with

prejudice.

       Plaintiff purports to bring her conversion claim under Alabama law, but there is no reason

why Alabama law should apply to this tort. As Judge Coogler already determined, there is no

connection between the facts in the complaint and the state of Alabama. Dkt. No. 46. Regardless,

this claim also fails because under Alabama law, conversion consists of “a wrongful taking or a

wrongful detention or interference, or an illegal assumption of ownership, or an illegal use or

misuse of another’s property.” Edwards v. Prime, Inc., 602 F.3d 1276, 1303-04 (11th Cir. 2010).

“At its core, conversion is the wrongful exercise of dominion over property in exclusion or

defiance of a plaintiff’s rights, where said plaintiff has general or special title to the property or

the immediate right to possession.” Bell Aerospace Servs., Inc. v. U.S. Aero Servs., Inc., 690 F.

Supp. 2d 1267, 1277 (M.D. Ala. 2010). The Dell Defendants did not take ownership or possession

over any of Plaintiff’s property. Plaintiff’s theory that Defendants converted her property by




                                     13
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 15 of 18
sending text messages cannot be squared with Alabama law. Accordingly, Plaintiff’s claim for

conversion must be dismissed with prejudice.

V.     CONCLUSION

       The Court should dismiss the Complaint in its entirety because Plaintiff has not adequately

alleged that the Dell Defendants were in any way involved in the sending of the alleged text

messages.

Dated: December 7, 2018

                                            Respectfully submitted,

                                            /s/ Derin Dickerson
                                            Derin B. Dickerson
                                            Cassandra K. Johnson
                                            ALSTON & BIRD LLP
                                            1201 West Peachtree Street
                                            Atlanta, GA 30309
                                            Phone: (404) 881-7000
                                            Fax: (404) 881-7777
                                            derin.dickerson@alston.com
                                            cassie.johnson@alston.com

                                            Kendall Stensvad
                                            ALSTON & BIRD LLP
                                            555 Fayetteville Street, Suite 600
                                            Raleigh, NC 27601
                                            Phone: (919) 862-2245
                                            kendall.stensvad@alston.com

                                            Counsel for Dell Defendants




                                     14
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 16 of 18
          CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.29(f)

      I hereby certify that the Dell Defendants’ motion to dismiss complies with the page

and word count requirement under Local Rule 7.29(f).


                                         /s/ Derin B. Dickerson
                                         Derin B. Dickerson
                                         Cassandra K. Johnson
                                         ALSTON & BIRD LLP
                                         1201 West Peachtree Street
                                         Atlanta, GA 30309
                                         Phone: (404) 881-7000
                                         Fax: (404) 881-7777
                                         derin.dickerson@alston.com
                                         cassie.johnson@alston.com




                                    15
        Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 17 of 18
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I caused the foregoing to be electronically

filed with the Clerk of Court using the CM/ECF system, which will send notification of the filing

to all counsel of record and the Plaintiff.


                                              /s/ Derin B. Dickerson
                                              Derin B. Dickerson
                                              Cassandra K. Johnson
                                              ALSTON & BIRD LLP
                                              1201 West Peachtree Street
                                              Atlanta, GA 30309
                                              Phone: (404) 881-7000
                                              Fax: (404) 881-7777
                                              derin.dickerson@alston.com
                                              cassie.johnson@alston.com




                                     16
         Case 5:18-cv-00511-FL Document 64 Filed 12/07/18 Page 18 of 18
